Exhibit 10.3A

FIRST AMENDMENT TO

THE THIRD AMENDMENT AND RESTATEMENT OF

THE ALABAMA NATIONAL BANCORPORATION

PERFORMANCE SHARE PLAN

(Effective as of December 30, 2005)

Recitals

WHEREAS, the Board of Directors and the stockholders of Alabama National
BanCorporation (the “Corporation”) have previously adopted and approved the
Alabama National BanCorporation Performance Share Plan (as amended and restated
through the date hereof, the “Performance Share Plan”);

WHEREAS, pursuant to duly adopted resolutions, the Board of Directors of the
Corporation has elected to adopt an amendment (the “Amendment”) to the
Performance Share Plan in order to ensure that Performance Shares are not
required to be classified as a liability of the Corporation pursuant to
Financial Accounting Standards Board Statement 123 (revised 2004), Share-Based
Payment (“FAS 123(R)”);

WHEREAS, the Board of Directors of the Corporation is permitted to amend the
Performance Share Plan under certain circumstances without stockholder approval
pursuant to Section 19 therein; and

WHEREAS, the Corporation now desires to amend the Performance Share Plan in
accordance with Section 19 therein and in accordance with the foregoing.

Amendment to the Performance Share Plan

1. Capitalized terms used in this Amendment and not otherwise defined herein
have the respective meanings assigned to such terms in the Performance Share
Plan.

2. The fifth sentence of Section 21 of the Performance Share Plan shall be
amended by deleting the existing language of the sentence in its entirety and
inserting in lieu thereof the following:

“Each Performance Share so earned shall be canceled in exchange for either, as
determined by the Committee, (i) shares of Common Stock in an amount to be
calculated in accordance with the procedures set forth in the final paragraph of
Section 6 of the Plan, or (ii) an immediate payment in cash of an amount equal
to the Change in Control Price.”

3. Except as hereby amended, the Performance Share Plan remains in full force
and effect, as written.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this First Amendment to the Third
Amendment and Restatement of the Alabama National BanCorporation Performance
Share Plan to be executed by its duly authorized officer.

 

ALABAMA NATIONAL BANCORPORATION By:  

/s/ John H. Holcomb III

Its:

 

Chairman of the Board

 

- 2 -